Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/5/2021 has been entered.  Claim 1 is amended; claims 2-10, 14-15 are cancelled; claim 21 is withdrawn from consideration as being drawn to non-elected invention; and claim 22 is added.  Accordingly, claims 1, 11-13, and 16-22 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1, 11-13, 16-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Markgraf et al (US 2013/0102718 A1).
Regarding claim 1, Markgraf et al disclose polyoxymethylene composition comprising polyoxymethylene polymer, a reinforcing fiber and a tribological modifier (paragraph 0019).  See example 1, wherein the composition comprises 65.19% by weight of polyoxymethylene, 26% by weight of reinforcing fiber and 7% by weight of GUR® 4120 (UHMW polyethylene).
Markgraf et al fails to disclose a polymer composition including a graft copolymer of polyethylene and styrene acrylonitrile as the only tribological modifier and its amount; and properties.
However, regarding polymer composition including a graft copolymer of polyethylene and styrene acrylonitrile as the only tribological modifier and its amount, Markgraf et al in the general disclosure teach that the composition comprises one or more tribological modifiers comprising a graft copolymer (paragraph 0100).  A suitable graft copolymer has an olefin polymer as a graft base and grafted to at least one vinyl polymer or ether polymer.  The graft copolymer is preferably present in amounts of 2 to 10% by weight (paragraph 0105) which overlaps with the amount of tribological modifier in present claim 1.  Particular preference is given to graft copolymer based on polyethylene grafted with styrene acrylonitrile (paragraph 0109).  Case law holds that when the range of instant claims and that disclosed in prior art overlap, a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, in light of the teachings in general disclosure of Markgraf et al and case laws, it would have been obvious to one skilled in art prior to the filing of present application to use any of the tribological modifier including the preferred graft copolymer based on polyethylene grafted with styrene acrylonitrile as the only tribological modifier in overlapping amounts in the polymer composition of example 1, of Markgraf et al, absent evidence to the contrary.
Regarding properties, Markgraf et al teach that polyoxymethylene polymers have a low coefficient of friction and therefore generate very little friction noise (paragraph 0020).  Coefficient of friction is preferably lower than 0.30 (paragraph 0194).  Therefore, 
Regarding claim 11, see example 1, wherein the polyoxymethylene has terminal OH groups (paragraph 0202).  The composition comprises at least one coupling agent that provides a linkage between the polyoxymethylene and the reinforcing fiber (paragraphs 0068-0069).
Regarding claim 12, see example 1, wherein the composition is free of silicone containing polymers.
Regarding claim 13, given that the composition, of Markgraf comprises polyoxymethylene polymer, reinforcing fiber and may preferably contain a graft copolymer of styrene-acrylonitrile polymer as the only tribological modifier as in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the polymer composition, of Markgraf et al to have the presently claimed properties (i.e. HDT of greater than 1600C when tested at 1.8 MPa).  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).
Regarding claim 16, see example 1, wherein the polyoxymethylene polymer has 20-25 mmol/kg of terminal OH groups (paragraph 0202).
Regarding claim 17, see example 1, wherein the composition comprises 65.19% by weight of polyoxymethylene, 26% by weight of glass fibers (paragraph 0202, 0204 and Table 1).  The coupling agent is preferably present in amounts of 0.3 to 1.5% by weight (paragraph 0075).
Regarding claim 18, a suitable coupling agent is a polyisocyanate (paragraph 0072).
Regarding claim 19, in addition to 4a-4d above, see example 1, wherein the wear rate is 13.4 microns.
Regarding claim 20, preferred molded parts are used in latches, pulleys, wiper systems etc. (paragraph 0195).
Regarding claim 22, given that the composition, of Markgraf comprises polyoxymethylene polymer, reinforcing fiber and preferably contain a graft copolymer of polyolefin and styrene-acrylonitrile polymer as the only tribological modifier as in present claims, one skilled in art prior to the filing of present application would have a reasonable basis to expect the polymer composition, of Markgraf et al, to have the presently claimed properties (i.e. melt volume flow rate of from about 0.5 cm3/10 to about 2.5 cm3/10 min when measured at 1900C and at a load of 2.16 kg).  Since PTO cannot conduct experiments, the burden of proof is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Response to Arguments

The rejection under 35 U.S.C. 103 as set forth in paragraph 4, of office action mailed 8/16/2021, is withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.

Applicant's arguments filed 11/5/2021 have been fully considered but they are not persuasive. Specifically, applicant argues that a polymer composition comprising only the claimed graft polymer demonstrated noise levels well below other similar polymer compositions containing other tribological modifier alone or in combination (see examples 3-5).  None of the inventive examples produce a dynamic coefficient of friction below 0.25 as claimed. 
In response, experiments are neither done with the closest prior art nor in a side-by-side manner in that the only variable is the tribological modifier and its amount.  Also, note that total amount of tribological modifiers is not the same in samples 1 to 5 in present invention for a proper comparison.  Hence, applicant arguments with respect to unexpected results in reference to noise levels are not persuasive.  Additionally, Markgraf et al teach that in a preferred embodiment, the tribologcal modifier is a graft copolymer comprising polyethylene and styrene-acrylonitrile.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764